             1    CENTER FOR DISABILITY ACCESS
                  Amanda Lockhart Seabock, Esq., SBN 289900
             2    Prathima Reddy Price, Esq., SBN 321378
                  Mail: PO Box 262490
             3    San Diego, CA 92196-2490
                  Delivery: 9845 Erma Road, Suite 300
             4    San Diego, CA 92131
                  (858) 375-7385; (888) 422-5191 fax
             5    amandas@potterhandy.com
                  prathimap@potterhandy.com
             6
                  Attorneys for Plaintiff Scott Johnson
             7
                  JEFFER MANGELS BUTLER & MITCHELL LLP
             8    MARTIN H. ORLICK, SBN. 083908, mho@jmbm.com
                  KATE SAGERS, SBN 317747, kxs@jmbm.com
             9    Two Embarcadero Center, Fifth Floor
                  San Francisco, California 94111-3824
             10   Telephone:    (415) 398-8080
                  Facsimile:    (415) 398-5584
             11
                  Attorneys for Defendant Dasity International Corporation, et al.
             12

             13
                                                UNITED STATES DISTRICT COURT
             14
                                             NORTHERN DISTRICT OF CALIFORNIA
             15

             16
                  Scott Johnson,                                    CASE NO.         3:18-cv-01222-JCS
             17
                               Plaintiff,                           [PROPOSED ORDER] GRANTING JOINT
             18                                                     STIPULATION TO EXTEND MEDIATION
                  v.                                                DEADLINE
             19
                  Dasity International Corporation, a
             20   California Corporation; Grant Hotel, Inc. a       Complaint filed: 2/25/2018
                  California Corporation; and Does 1-10;
             21                                                     Trial Court: Hon. Haywood S. Gilliam, Jr.
                               Defendants.
             22

             23

             24

             25

             26
             27

             28                                                   -1-
PRINTED ON
             29    STIPULATION TO EXTEND DEADLINE FOR MEDIATION REQUIRED BY GENERAL ORDER 56; CASE NO.
RECYCLED PAPER
                                                     3:18-cv-01222-JCS
                  63365263v1
             30
             1    Pursuant to the Joint Stipulation and Good Cause Appearing,
                  IT IS HEREBY ORDERED THAT:
             2
                               1. The deadline to complete mediation shall be extended to and include April 30, 2019.
             3
                               2. All other dates that are triggered by the mediation date will be adjusted accordingly.
             4
                  IT IS SO ORDERED.
             5
                  Dated: 2/14/2019                                  ___________________________________
             6                                                      The Honorable Haywood S. Gilliam, Jr.
                                                                    United States District Judge
             7

             8

             9

             10

             11

             12

             13

             14

             15

             16

             17

             18
             19

             20

             21

             22

             23

             24

             25

             26
             27

             28                                                        -2-
PRINTED ON
             29    STIPULATION TO EXTEND DEADLINE FOR MEDIATION REQUIRED BY GENERAL ORDER 56; CASE NO.
RECYCLED PAPER
                                                     3:18-cv-01222-JCS
                  63365263v1
             30
